Exhibit 10.3
July 28, 2011
Paul Weston
Lapley Hall
Lapley
STAFFORD
ST19 9JR
Dear Paul:
As you are aware, Allied Healthcare International Inc. (“Allied”), a New York
corporation, is contemplating a sale of Allied. As a member of the senior
leadership team, Allied Healthcare Group Limited (the “Company”) will rely on
your proven leadership and managerial abilities to successfully complete a
transaction.
On behalf of the Company, I am pleased to offer you the opportunity to earn a
retention bonus in connection with the successful completion of a Sale and your
continued employment with the Company and its affiliates for twelve (12) months
following the completion of the Sale, the terms of which are outlined below.
This Agreement shall continue in effect from the date hereof through
December 31, 2011; provided that if either (i) a Sale has occurred prior to
December 31, 2011 or (ii) a Sale has not occurred on or prior to December 31,
2011 but a definitive agreement providing for a transaction, the consummation of
which would be a Sale, has been executed on or prior to such date, this
Agreement shall continue in effect until the agreement has been fully performed
by the Company. Notwithstanding anything herein to the contrary, in the event
that a Sale does not occur on or before December 31, 2011 or a definitive
agreement providing for a transaction, the consummation of which would be a
Sale, has not been executed on or prior to December 31, 2011, this Agreement
shall terminate and be of no further force and effect and you will have no
rights to earn the Retention Bonus hereunder after such time.
1. Retention Bonus
(a) If a Sale is consummated on or prior to December 31, 2011 (or if a Sale has
not occurred on or prior to December 31, 2011 but a definitive agreement
providing for a transaction, the consummation of which would be a Sale, has been
executed on or prior to December 31, 2011), the Company shall pay you the
following amounts; provided that, on each payment date, you are then employed by
the Employing Group and not under notice, whether given or received:
(i) An amount equal to £150,000 will be paid to you as soon as administratively
practicable following the date of the consummation of the Sale, but in no event
later than thirty (30) days following such date (“Cash Bonus”);

 

 



--------------------------------------------------------------------------------



 



(ii) An amount equal to the Base Salary Bonus will be paid as follows:
(A) Thirty-three and one-third percent (33-1/3%) of the Base Salary Bonus will
be paid to you as soon as administratively practicable following the date of the
consummation of the Sale, but in no event later than thirty (30) days following
such date; and
(B) Sixty-six and two thirds percent (66-2/3%) of the Base Salary Bonus will be
paid to you on the last day of the Retention Period.
Notwithstanding the forgoing, for purposes of subsections (i) above, you will be
considered employed by the Employing Group on the payment date of the Cash Bonus
if you are not under notice as of the date of the consummation of the Sale,
where such notice is served by you or is served upon you by the Employing Group
by reason of gross misconduct.
(b) Further, the Company shall encourage the acquirer of the Company to consider
making you eligible to participate in any equity compensation plan maintained by
the Company after the Sale on an equitably equivalent basis to other senior
executives of the Company.
2. Separation from Service
(a) If your employment with the Employing Group is terminated by either the
Employing Group or you for any reason before the end of the Retention Period,
any unpaid portion of the Retention Bonus shall be immediately forfeited and you
shall have no right to receive payment of such amount. For purposes of this
Section, the giving or receiving of any notice required by the terms of the
Executive Service Agreement shall constitute a termination of your employment as
of the date such notice is given.
(b) Further, in the event your employment with the Employing Group is terminated
by either the Employing Group or you for any reason before the end of the
Retention Period, you agree to pay to the Company, within thirty (30) days
following your termination of employment, an amount equal to the portion of the
Base Salary Bonus previously paid to you in connection with the Sale.
(c) A termination of your employment by the Employing Group, other than for
gross misconduct, before the end of the Retention Period will be considered a
termination “due to acquisition or take over” pursuant to Section 3.7 of the
Executive Service Agreement.
3. Definitions
As used in this Agreement, the following terms shall have the meanings set forth
below:
(a) “Base Salary Bonus” means your annual base salary at the time of the
consummation of the Sale.

 

- 2 -



--------------------------------------------------------------------------------



 



(b) “Cash Bonus” means the amount set forth in Section 1(a)(i) above.
(c) “Employing Group” means Allied, the Company, any holding company of the
Company, or any subsidiary of the Company or any such holding company.
(d) “Executive Service Agreement” means that certain Executive Service Agreement
dated May 1, 2008 between you and the Company, as such may be amended from time
to time.
(e) “Retention Bonus” means the Cash Bonus and the Base Salary Bonus.
(f) “Retention Period” means the period beginning on the date of the
consummation of a Sale and ending on the date that is twelve (12) months
following the consummation of a Sale.
(g) “Sale” shall be deemed to have occurred at such time as any person, or
persons acting as a group, acquires more than 50% of the outstanding voting
equity of Allied, or at such time as all or substantially all of the assets of
Allied are sold or otherwise disposed of to any person, or persons acting as a
group.
4. Confidentiality
You agree to keep the terms of this Agreement and the existence and terms of any
proposed Sale and related information strictly confidential, unless such
disclosure has been specifically approved for release by the Company in writing;
provided, however, that you may disclose the terms of this Agreement and the
existence (but not the terms) of any proposed Sale only to your tax advisor,
legal advisor, management advisor and immediate family members, each of whom
shall be instructed by you to hold the existence and terms of this Agreement and
the existence of any proposed Sale in the strictest confidence, in accordance
with the terms of this Agreement. If you (or advisors or family members)
violates this provision, you will forfeit, and not be entitled to receive, the
Retention Bonus under this Agreement.
5. Restrictive Covenants
The restrictive covenants set forth in the Executive Service Agreement between
you and the Company regarding non-competition, non-solicitation and
confidentiality shall remain in full force and effect.
6. Successors and Assigns
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform the obligations of the Company under this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business or assets which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

- 3 -



--------------------------------------------------------------------------------



 



This Agreement is personal to you and is not assignable by you, other than by
will or the laws of descent and distribution, without the prior written consent
of the Company.
7. Notice
Notices and other communications provided for in this Agreement shall be in
writing and shall be delivered by hand delivery, by a reputable overnight
courier service, or by registered or certified mail, return receipt requested,
postage prepaid, in each case addressed as follows:
If to the Company:
Allied Healthcare Group Limited
Stone Business Park
Brooms Road
Staffordshire ST15 0TL
England
If to you:
To the most recent address in the Company’s records.
8. Entire Agreement
This Agreement constitutes the entire agreement between the parties with regard
to the Retention Bonus and other matters referred to herein and supersedes any
and all previous communications, representations, understandings and agreements
with respect to the Retention Bonus; provided, however, that this Agreement does
not amend or modify the Executive Service Agreement.
9. No Guarantee of Employment
This Agreement is not a contract of employment. The execution of this Agreement
shall not be construed as conferring any legal rights upon you to continued
employment, nor shall it interfere with the right of the Employing Group to
terminate your employment for any reason.
10. Withholding
All payments made pursuant to this Agreement will be subject to withholding of
applicable federal, state, local and foreign income and employment taxes.
11. Miscellaneous
(a) This Agreement shall be unfunded. Any payment made under this Agreement
shall be made from the Company’s general assets.
(b) No provision of this Agreement may be amended, modified, waived or
discharged other than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

- 4 -



--------------------------------------------------------------------------------



 



(c) This Agreement shall be governed by and construed and entered in accordance
with English law.
(d) This Agreement may be executed by one or more of the parties to this
Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument. All
captions and section headings used in this Agreement are for convenient
reference only and do not form a part of this Agreement.
(e) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
If this letter agreement correctly sets forth our agreement on the subject
matter hereof, kindly sign and return to the Company the enclosed copy of this
letter agreement which will then constitute our agreement on this subject.
[The remainder of this page intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                ALLIED HEALTHCARE GROUP LIMITED    
 
                /s/ Sandy Young              
 
  Name:   Alexander Young    

I acknowledge receipt and agree with the foregoing terms and conditions.

          /s/ Paul Weston          
Name:
  Paul Weston    

 

- 6 -